—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered October 31, 1997, convicting him of robbery in the first degree (four counts) and robbery in the second degree (four counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rios, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s motion to suppress (People v Steward, 88 NY2d 496; People v Bing, 76 NY2d 331; People v Prochilo, 41 NY2d 759). Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.